                Case 18-30179-lkg       Doc 36      Filed 03/26/19    Page 1 of 1




                     IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE SOUTHERN DISTRICT OF ILLINOIS

   In Re:                                       )
   Michael D. Holcomb,                          )    In Proceedings Under
                                                )    Chapter 13
                     Debtor.                    )
                                                )    BK No.: 18-30179

                                    MOTION TO RETAIN

   COMES NOW the Debtor, Michael D. Holcomb, by and through his attorneys, Law Office

of Ronald A. Buch, LLC and for his motion states as follows:

   1. On February 16, 2018, Debtor filed the instant Chapter 13 case.
   2. Debtor became unemployed December 2018 and was ineligible for unemployment. He
       cashed in his Vanguard retirement account and after taxes received a net distribution of
       $15,369.71.
   3. Debtor seeks permission to retain $7,372.00 to pay the following:
           a. Post-petition medical bill of $760.00;
           b. Monthly expenses from December 2018 through February 2019 of $1,864.00 per
               month as shown on his Schedule J, totaling $5,592.00;
           c. Monthly plan payment from December 2018 through February 2019 of $340.00
               per month, totaling $1,020.00.
   4. Debtor will submit the remaining $7,997.71 to the Chapter 13 Trustee.
   WHEREFORE, the Debtor prays this Court grant him permission to retain $7,372.00 from

his Vanguard retirement account, submit $7,997.71 to the Chapter 13 Trustee and for such other

relief as the Court deems just and proper.

                                                       Michael D. Holcomb,
                                                       By: /s/ Ronald A Buch
                                                       Ronald A. Buch - #6209955
                                                       Kimberly D. Litherland - #6299352
                                                       Attorney for Debtor(s)
                                                       5312 West Main Street
                                                       Belleville, IL 62226
                                                       (618) 236-7000
